917 F.2d 557
Unpublished DispositionNOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Lawrence Meeks JACKSON, Jr., Plaintiff-Appellant,v.UNITED STATES NAVAL INVESTIGATIVE SERVICE, USS SpartanburgCounty, Officer, Senior U.S. Probation, Michael R. Dorsey,Captain of USS Spartanburg, Michael T. Monroe, ExecutiveOfficer of USS Spartanburg, T. J. Upham, Executive Officerof USS Spartanburg, Ft. Lt. and Senior Chief of Deck of USSSpartanburg, BM3 Shoupe, SN Labato, SN Portline, William H.Tugwell, Defendants-Appellees.
No. 90-6111.
United States Court of Appeals, Fourth Circuit.
Submitted Oct. 1, 1990.Decided Nov. 1, 1990.

Appeal from the United States District Court for the Eastern District of Virginia, at Alexandria.  James C. Cacheris, District Judge.  (CA-90-954-AM)
Lawrence Meeks Jackson, Jr., appellant pro se.
E.D.Va.
AFFIRMED.
Before DONALD RUSSELL and PHILLIPS, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:


1
Lawrence Meeks Jackson, Jr. appeals from the district court's order dismissing his Bivens* complaint.  Our review of the record and the district court's opinion accepting the recommendation of the magistrate discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  Jackson v. United States Naval Investigative Service, CA-90-954-AM (E.D.Va. July 12, 1990).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
AFFIRMED.



*
 Bivens v. Six Unknown Named Agents of Fed.  Bureau of Narcotics, 403 U.S. 388 (1971)